IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,080-01


                        EX PARTE ANTHWAUN JORDAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 19095-B IN THE 104TH DISTRICT COURT
                              FROM TAYLOR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault and

sentenced to twenty years’ imprisonment.

        Applicant contends that trial counsel failed to timely file a notice of appeal. We remanded

this application for a response from trial counsel and findings of fact and conclusions of law from

the trial court. On remand, trial counsel responded in a sworn affidavit, and based on that affidavit,

the trial court found, among other things, that trial counsel did not remember whether Applicant

asked him to file an appeal. The trial court recommended that we deny relief. We agree. Given the
                                                                                                         2

trial court’s finding, Applicant has not shown that trial counsel was deficient.

        We remind trial counsel and the trial court that it is trial counsel’s duty to ensure notice of

appeal is filed with the trial court. In his affidavit, trial counsel stated that his file, the record, and

his employment contract with Applicant indicated that Applicant was aware of his right to appeal

and that Applicant “needed to take action on his own to perfect that appeal.” This is not consistent

with this Court’s case law. As we explained in Jones v. State, “If the defendant decides to appeal,

[trial counsel] must ensure that written notice of appeal is filed with the trial court.” Jones v. State,

98 S.W.3d 700, 703 (Tex. Crim. App. 2003). Relief is denied.



Filed: February 27, 2019
Do not publish